Name: Commission Regulation (EEC) No 4145/88 of 23 December 1988 on the supply of a consignment of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 12. 88 Official Journal of the European Communities No L 362/33 COMMISSION REGULATION (EEC) No 4145/88 of 23 December 1988 \ on the supply of a consignment of cereals as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid ("*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 (l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a decision on the alloca ­ tion of food aid the Commission has allocated to Tunisia 300 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supply shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 23 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 168, 1 . 7. 1988, p. 7. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 362/34 30 . 12. 88Official Journal of the European Communities . ANNEX 1 . Operation No (') : 1075/88 2. Programme : 1988 3 . Recipient : LRCS, Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-1211 GenÃ ¨ve 19 (telex 22555 LRCS CH, tel. 34 55 80) 4. Representative of the recipient (2) : Croissant-Rouge Tunisien, 19, rue d'Angleterre, Tunis 1000, telex 14524 HILAL TN, tel . 24 06 30/24 55 72 5. Place or country of destination : Tunisia 6 . Product to be mobilized : durum wheat 7. Characteristics and quality of the goods (3) : The durum wheat must be of fair and sound merchantable quality, be free from odour, and correspond at least to the conditions laid down in Commission Regulation (EEC) No 1569/77 (OJ No L 174, 14. 7. 1977, p. 15), as last amended by Regulation (EEC) No 2936/87 (OJ No L 278, 1 . 10. 1987, p , 51 ) Specific characteristics : 14% of matter which is not basic cereal of unimpaired quality, including at most 7 % impurities consisting of grains of which no more than 5 % are of other cereals The varieties referred to in Article 4 (6) of Commission Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7. 1977, p. 18), as last amended by Regulation (EEC) No 2258/87 (OJ No L 208, 30. 7. 1987, p. 10), are excluded 8 . Total quantity : 300 tonnes 9 . Number of lots : one 10. Packaging and marking (4) : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l (c))  on the sacks shall be printed a red crescent 1 5 cm high with the points facing to the left followed by (in letters at least 5 cm high) : 'ACTION No 1075/88 / BLÃ  / DON DE . LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / TUNIS' 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Tunis 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5 . 2 . 1989 to 20. 2. 1989 18 . Deadline for the supply : 31 . 3 . 1989 1 9 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 17. 1 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 31 . 1 . 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 . 2. 1989 to 5. 3 . 1989 (c) deadline for the supply : 15. 4. 1989 22. Amount of the tendering security : ECU 5/tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Bruxelles, telex 22037 AGREC B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 10. 11 . 1988 fixed by Regulation (EEC) No 3372/88 in OJ No L 296, 29. 10. 1988, page 63 30. 12. 88 Official Journal of the European Communities No L 362/35 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, -have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 level. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 0 In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.